 

Exhibit 10.1

 

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

This Amendment No. 4 to Credit Agreement (this “Fourth Amendment”) dated as of
September 29, 2014, is made by and among TILE SHOP HOLDINGS, INC., a Delaware
corporation (“Holdings”), THE TILE SHOP, LLC, a Delaware limited liability
company (the “Company”), TILE SHOP LENDING, INC., a Delaware corporation (“Tile
Shop Lending”), certain Subsidiaries of the Company party hereto as borrowers
(each such Subsidiary and Tile Shop Lending, a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), certain
Subsidiaries of the Company party hereto as guarantors (each such Subsidiary, a
“Subsidiary Guarantor” and, together with Holdings, the “Guarantors” and each a
“Guarantor”), each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”), a Swing Line Lender and an L/C Issuer.

 

 

W I T N E S S E T H:

 

WHEREAS, certain of the Borrowers, Holdings, the Administrative Agent and the
Lenders have entered into that certain Credit Agreement dated as of October 3,
2012 (as amended by that certain Amendment No. 1 to Credit Agreement dated as of
April 30, 2013, Amendment No. 2 to Credit Agreement dated as of July 8, 2013,
Amendment No. 3 to Credit Agreement dated as of March 26, 2014, and as further
amended, modified, supplemented, restated, or amended and restated to, but not
including, the date hereof, the “Credit Agreement”; the capitalized terms used
in this Fourth Amendment not otherwise defined herein shall have the respective
meanings given thereto in the Credit Agreement), pursuant to which the Lenders
have made available to certain of the Borrowers a term loan facility and a
revolving credit facility; and

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain terms of the Credit Agreement, which the
Administrative Agent and the Lenders are willing to do on the terms and
conditions contained in this Fourth Amendment.

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.     Amendment to Credit Agreement. Subject to the terms and conditions set
forth herein, Section 7.11(b) of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

“(b)     Consolidated Total Rent Adjusted Leverage Ratio. Permit the
Consolidated Total Rent Adjusted Leverage Ratio at any time during any period
set forth below to be greater than the ratio set forth below opposite such
period:

 

 

 
 

--------------------------------------------------------------------------------

 

 

Period Ending

Maximum Consolidated Total Rent Adjusted Leverage Ratio

March 26, 2014 through September 29, 2014

4.00 to 1.00

September 30, 2014 through December 31, 2014

4.25 to 1.00

January 1, 2015 through March 31, 2015

4.00 to 1.00

April 1, 2015 through June 30, 2015

3.75 to 1.00

July 1, 2015 and thereafter

 3.50 to 1.00”

 

 

2.     Effectiveness; Conditions Precedent. The parties hereto agree that upon
the satisfaction of each of the following conditions precedent all amendments
contained herein below shall be effective (the “Fourth Amendment Effective
Date”):

 

(a)     the Administrative Agent shall have received counterparts of this Fourth
Amendment, duly executed by each Borrower, each Guarantor, the Administrative
Agent and each of the Lenders, which counterparts may be delivered by
telefacsimile or other electronic means (including .pdf); and

 

(b)     both (i) an amendment fee shall have been received by the Administrative
Agent for each Lender executing this Fourth Amendment by 5:00 p.m. (New York
time) on September 29, 2014 for the account of such Lender, paid to the
Administrative Agent, equal to 0.075% (7.5 bps) multiplied by (A) in the case of
the Revolving Credit Lenders, each such Revolving Credit Lender’s Revolving
Credit Commitment as of the Fourth Amendment Effective Date and (B) in the case
of the Term Lenders, each such Term Lender’s Outstanding Amount of Term Loans as
of the Fourth Amendment Effective Date; and (ii) all other reasonable fees and
expenses incurred or payable in connection with the execution and delivery of
this Fourth Amendment (including the reasonable fees and expenses of counsel to
the Administrative Agent to the extent due and payable under Section 10.04(a) of
the Credit Agreement) shall have been paid in full.   

 

3.     Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Fourth Amendment, each of Holdings and
each Borrower represents and warrants to the Administrative Agent and the
Lenders as follows:

 

(a)     The representations and warranties made by each of Holdings and each
Borrower in Article V of the Credit Agreement and in each of the other Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     This Fourth Amendment has been duly authorized, executed and delivered
by the Borrowers and the Guarantors party hereto and constitutes a legal, valid
and binding obligation of such parties, subject to applicable Debtor Relief Laws
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;

 

(c)     The Persons appearing as Guarantors on the signature pages to this
Fourth Amendment constitute all Persons who are required to be Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents
(after giving effect to this Fourth Amendment), and each of such Persons has
become and remains a party to a Guaranty as a Guarantor; and

 

(d)     As of the Fourth Amendment Effective Date, no Default or Event of
Default has occurred and is continuing.

 

4.     Entire Agreement. This Fourth Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Fourth Amendment may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 10.01 of the Credit Agreement.

 

5.     Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms.

 

6.     Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Fourth Amendment by telecopy or other electronic means (including .pdf)
shall be effective as delivery of a manually executed counterpart of this Fourth
Amendment.

 

7.     Governing Law. This Fourth Amendment shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed and to be performed entirely within such State,
and shall be further subject to the provisions of Sections 10.14 and 10.15 of
the Credit Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

8.     Enforceability. Should any one or more of the provisions of this Fourth
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

9.     References. From and after the Fourth Amendment Effective Date, all
references in the Credit Agreement and any of the other Loan Documents to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement, as
amended or modified hereby.

 

10.   Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of the Borrowers, the Administrative Agent and each of the
Guarantors and Lenders, and their respective successors, legal representatives,
and assignees to the extent such assignees are permitted assignees as provided
in Section 10.06 of the Credit Agreement.

 

 

[Signature pages follow.]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

THE TILE SHOP, LLC

 

By: /s/ Kirk Geadelmann                                                 

Name: Kirk Geadelmann

Title: Chief Financial Officer

 

 

 

TILE SHOP LENDING, INC.

 

By: /s/ Kirk Geadelmann                                                 

Name: Kirk Geadelmann

Title: Chief Financial Officer

 

 

GUARANTORS:

 

 

 

TILE SHOP HOLDINGS, INC.

 

By: /s/ Kirk Geadelmann                                                 

Name: Kirk Geadelmann

Title: Chief Financial Officer

 

 

 

THE TILE SHOP OF MICHIGAN, LLC

 

By: /s/ Kirk Geadelmann                                                 

Name:      Kirk Geadelmann

Title: Chief Financial Officer

 

 

 

 

 

 

Amendment No. 4

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

By: /s/ Christine Trotter                                                 

Name: Christine Trotter

Title: Assistant Vice President

 

 

 

 

 

 

Amendment No. 4

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By: /s/ A. Quinn Richardson                                         

Name: A. Quinn Richardson

Title: Senior Vice President

 

 

 

 

 

 

 

Amendment No. 4

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

By: /s/ Marc D. Adams                                                   

Name: Marc D. Adams

Title: Vice President

 

 

 

 

 

 

Amendment No. 4

Signature Page

 